Title: From George Washington to François Barbé de Marbois, 23 March 1781
From: Washington, George
To: Barbé de Marbois, François


                  
                     Sir
                     New Windsor 23d Mar1781
                  
                  I had the honor to receive your favor of the 1st at Newport, upon a most agreeable visit Le Count de Rochambeau & the Gentlemen of the French Army.
                  I shall most readily grant the certificate which the friends of the late La Radier desire, but as it will be necessary for me to see Genl Du Portail to ascertain some particulars relative to the different tasks which he bore in the American service I must defer transmitting the certificate untill the return of the Genl from Rhode Island.  I am with very great esteem Sir Yr most obt & Hble Sert 
                  
                     Go: Washington
                  
               